


Exhibit 10.19

 

ADDENDUM TO ADMINISTRATIVE SERVICES AGREEMENT

 

This Addendum (the “Addendum”) is entered into as of January 1, 2007, by and
between NEW ENGLAND RADIATION THERAPY MANAGEMENT SERVICES, INC., a Massachusetts
corporation (“MANAGEMENT SERVICES”) and MASSACHUSETTS ONCOLOGY SERVICES, P.C., a
Massachusetts professional corporation (the “PC”). This Addendum amends
Section 3.1 of the Administrative Services Agreement dated June 1, 2005 between
the parties (the “Agreement”) to adjust the monthly Service Fee of $133,333.33
paid in 2006 to Seventy-Seven percent (77%) of monthly net collections for
radiation therapy services. From and after the date hereof, Section 3.1 shall
read as follows:

 

3.1. Service Fee. For the services to be provided hereunder by MANAGEMENT
SERVICES, the PC shall pay to MANAGEMENT SERVICES a monthly Service Fee equal to
Seventy-Seven percent (77%) of monthly net collections fro radiation therapy
services. The parties agree that the Service Fee represents the fair market
value of the services provided by MANAGEMENT SERVICES hereunder and that the
parties shall meet annually to reevaluate the value of services provided by
MANAGEMENT SERVICES and shall establish the fair market value thereof for
purposes of this Section 3.1.

 

 

 

Accepted:

NEW ENGLAND RADIATION

 

THERAPY MANAGEMENT SERVICES,

 

INC.

 

 

 

By:

/s/ David Koeninger

 

 

David Koeninger

 

 

Vice President and CFO

 

 

 

Accepted:

MASSACHUSETTS ONCOLOGY

 

SERVICES, P.C.

 

 

 

By:

/s/ Daniel E. Dosoretz, M.D.

 

 

Daniel E. Dosoretz, M.D.

 

 

President

 

--------------------------------------------------------------------------------
